Citation Nr: 0828587	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the reduction of the disability rating for service-
connected residuals of prostate adenocarcinoma, from 100 
percent to 20 percent, effective September 1, 2005, was 
appropriate.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 until August 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal initially included claims for entitlement to an 
increased evaluation for a arthritis of the lumbar spine, 
bilateral knees, psychophysiological gastrointestinal 
disorder and diabetic retinopathy, and claims for service 
connection for renal insufficiency, polyps/diverticulitis, 
cholecystitis with cholelithiasis (galls stones) status post 
laparoscopic cholcystectomy, a hiatal hernia, skin condition, 
stomach ulcer and arthritis of the hands and fingers, neck, 
bilateral shoulders, right hip, bilateral feet.  However, in 
May 2008, the veteran's representative clarified he reviewed 
the file and the only issue on appeal was the issue 
concerning the rating reduction of the prostate.  Thus, the 
May 2008 statement is interpreted as a withdrawal of the 
other previously perfected claims and as such these issues 
are not presently before the Board.

On his December 2005 Substantive Appeal (Form VA-9) the 
veteran requested a hearing before a Member of the Board in 
connection with his claim.  He reiterated his request in 
August 2006.  In March 2007, the veteran was notified that 
his hearing was scheduled for May 14, 2007.  The record 
reflects that in March 2007 the veteran requested a 
postponement of the hearing.  In May 2007, the veteran, 
through his representative, indicated he no longer desired a 
hearing.  There are no other hearing requests of record, so 
the Board deems his request for a hearing withdrawn. See 38 
C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  In March 2005, the RO proposed to reduce compensation 
benefits from 100 percent to 20 percent for the veteran's 
adenocarcinoma of the prostate.  The veteran was notified of 
this proposed reduction that same month; he was also notified 
that he had 30 days to request a hearing and 60 days to 
submit additional evidence.

2.  The reduction of benefits was accomplished by way of a 
rating decision issued in June 2005.

3.  The veteran's adenocarcinoma of the prostate demonstrated 
improvement at the time of the proposed reduction in March 
2005 as there was no evidence of active carcinoma.

4.  The veteran's residuals of the adenocarcinoma of the 
prostate manifest with symptoms of urinary frequency 
approximately every one or two hours during the day and no 
more than four times at night.


CONCLUSION OF LAW

The reduction in the rating for the adenocarcinoma of the 
prostate from 100 percent to 20 percent, effective from 
September 1, 2005, was proper. 38 U.S.C.A. §§ 1101, 1155, 
5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 3.344, 4.1-4.14, 4.115a, 4.115b Diagnostic Code 
7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in February 2005, April 2005 an 
August 2005 that fully addressed the notice elements of 
Quartuccio v. Principi.  Additionally, in this case, the 
procedures applicable to reduction from a total (100 percent) 
rating to a lesser rating under 38 C.F.R. § 4.115b, are 
specified in that rating code, and required the schedular 
reduction to be conducted in accordance with 38 C.F.R. 
§ 3.105.  The Board will discuss the RO's compliance with 
38 C.F.R. § 3.105(e) in detail below.  

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records. The veteran submitted private medical 
records in support of his claim.  Additionally, the veteran 
was afforded VA examinations in connection with his claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim the veteran contends that 
the disability rating for his adenocarcinoma of the prostate 
was improperly reduced and seeks an increased evaluation, 
including restoration of the prior 100 percent evaluation.  
By way of history, the RO granted service connection for 
adenocarcinoma of the prostate in a May 2004 rating decision.  
At that time a 100 percent evaluation was assigned pursuant 
to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Subsequently, a 
March 2005 rating decision proposed a reduction in the rating 
evaluation and the reduction was implemented in a June 2005 
rating decision.  The veteran contends that the disability 
has not improved and asserts that the reduction was improper 
and he was entitled to maintain at least a 60 percent rating.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. 
38 C.F.R. § 3.105(e).  The beneficiary will be notified of 
the contemplated action and furnished detailed reasons for 
the reduction, and will be given 60 days for the presentation 
of additional evidence to show that compensation payments 
should be continued at the present level. Id.  The veteran is 
also to be informed that he may request a predetermination 
hearing, provided that the request is received by the VA 
within 30 days from the date of the notice.  If additional 
evidence is not received within the 60 day period and no 
hearing is requested, final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the veteran expires. 38 C.F.R. § 3.105(e).

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored. Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The law also provides that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred. 38 U.S.C.A. 
§ 1155 (West 2002).  When a veteran's disability rating is 
reduced without following the applicable regulations, the 
reduction is void ab initio. See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007); Brown v. 
Brown, 5 Vet. App. at 413, 420 (1993).  These provisions 
require VA rating reductions be based upon review of the 
entire history of the veteran's disability. See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires 
VA to determine, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Thus, in any rating-reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work. Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections.  38 C.F.R. §§ 3.343, 
3.344.  The Board notes that regulatory provisions normally 
applicable to reductions from 100 percent, and for rating 
reductions in general, are not applicable where, as here, the 
reduction is mandated by expiration of a time period set in 
the rating schedule. Rossiello v. Principi, 3 Vet. App. 430 
(1992); cf. 38 C.F.R. §§ 3.343, 3.344 (2007).  Additionally, 
under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413 (1993).  Furthermore, under 38 C.F.R. § 3.344, 
ratings on account of diseases subject to temporary or 
episodic improvement, such as manic depressive or psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer 
and many skin conditions, will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated. See Peyton v. Derwinski, 1 
Vet. App. 282, 286- 87 (1992).  

The Board notes that the 100 percent rating for 
adenocarcinoma of the prostate was not in effect for over 5 
years and as such various provisions of 38 C.F.R. § 3.344 
pertaining to stabilization of disability ratings do not 
apply in this case.  Additionally, the veteran's 
adenocarcinoma of the prostate is not a condition known to 
have temporary or episodic improvement.  In other words a 
reexamination disclosing improvement will warrant a rating 
reduction. 38 C.F.R. § 3.344(c).

As noted above the veteran's adenocarcinoma of the prostate 
was rated under 38 C.F.R. § 4.115(b) Diagnostic Code 7528.  
Under this Diagnostic Code malignant neoplasm of the 
genitourinary system are rated as 100 percent.  A note 
following the diagnostic code mandates that after the 
cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
6 months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
3.105(e).  If there was no local reoccurrence or metastasis, 
rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  

In the present case, the veteran was informed in February 
2005 that his service-connected disabilities were going to be 
reevaluated.  The RO provided a VA examination in March 2005 
to assess the severity of the veteran's adenocarcinoma of the 
prostate.  The RO sent the veteran a letter in March 2005 
which enclosed a rating decision dated in March 2005 
proposing a reduction in the evaluation of the adenocarcinoma 
of the prostate from 100 percent to 20 percent.  The March 
2005 letter advised the veteran of his rights in regards to 
this reduction including the right to request a hearing and 
his right to submit additional evidence.  The veteran tried 
to submit a notice of disagreement (NOD) concerning the 
reduction at that time.  An April 2005 letter notified the 
veteran that his NOD was premature.  The April 2005 letter 
again advised the veteran of his rights in regards to this 
reduction including the right to request a hearing and his 
right to submit additional evidence.  No hearing was 
requested at that time, nor did the veteran submit additional 
evidence for the RO to consider.  The veteran subsequently 
received a rating decision dated in June 2005 implementing 
the reduction from 100 percent to 20 percent for 
adenocarcinoma of the prostate, effective September 1, 2005.  

The veteran has not contended that these provisions of 
38 C.F.R. § 3.105 were not complied with and the Board finds 
the RO followed all procedural requirements concerning the 
reduction in rating.  The veteran was notified of his rights.  
He was given an opportunity for a hearing and time to 
respond.  Finally, the reduction was made effective no sooner 
than permitted by current law and regulations ("the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final action expires"). 38 C.F.R. 
§ 3.105(e) (2007). 

The next question is whether the veteran's medical disability 
demonstrated an actual improvement.  Although the veteran 
disagreed with the proposed rating reduction and submitted 
additional evidence, this evidence disclosed that there was 
no local recurrence or metastasis of the prostate cancer.  
For example, a May 2004 VA examination noted no history of 
metastatic disease or recurrent disease.  A more thorough 
March 2005 VA examination found no evidence of recurrence on 
physical examination.  The examiner reviewed the records and 
examined the veteran and concluded with the diagnosis of 
status post procedure and prostate radiation for prostate 
cancer with residual stress incontinence and intermittent 
fecal incontinence.  The examiner noted that the persistently 
elevated PSA suggested but did not prove the presence, spread 
or recurrence of carcinoma of the prostate.  Additionally 
subsequent records, such as the June 2006 VA examination and 
private medical records, found no evidence of an active 
disease.  

The veteran submitted a letter from a private physician dated 
in June 2005.  The private physician explained that the 
veteran was treated in December 2003 with brachytherapy for 
localized prostate cancer accompanied by a course of a 
luteinizing hormone-releasing hormone agonist that started in 
November 2003 and ended in June 2004.  He noted the veteran 
did well with the course of treatment and his last prostate 
specific antigen (PSA) was 0.08 in September 2004.  The 
physician explained that the veteran's PSA reflected androgen 
blockade with the hormone agent effect.  Consequently the 
physician noted that was not the sufficient time to determine 
the efficacy of the treatment and a repeat PSA should be 
done.  Significantly, while the physician described urinary 
residuals from the prostate cancer and opined there was 
continued uncertainty concerning the veteran's post treatment 
status, he did not describe any localized recurrence or 
metastasis of the disease.  

Therefore, the reduction of the veteran's total evaluation 
for prostate cancer was proper.  By the terms of DC 7528, the 
RO was required to consider whether his prostate cancer 
remained active.  VA examinations, VA clinical records and 
private medical records disclosed no active prostate cancer 
or local metastasis or recurrence of prostate cancer.  As the 
records uniformly reflect that all clinical evaluations are 
consistent with the RO's determination that veteran had no 
current active prostate cancer or local metastasis or 
recurrence of prostate cancer a reduced rating under voiding 
dysfunction or renal dysfunction was appropriate.  Although 
the veteran clearly does have residuals of prostate cancer, 
DC 7528 makes it clear that residuals alone cannot serve as a 
basis for continuation or restoration of a 100 percent 
evaluation for prostate cancer.

Accordingly, the previously assigned 100 percent disability 
evaluation was no longer supported, and, in accordance with 
the terms of DC 7528 and the overwhelming medical evidence, 
termination of the 100 percent evaluation was required.  
There is no procedural or clinical evidence which supports 
restoration of the 100 percent evaluation.  The claim that 
the reduction was improper and that restoration of the 100 
percent evaluation is warranted must be denied.

The next question is whether the subsequently assigned 20 
percent evaluation was proper.  As noted above, DC 7528 
provides that the residuals of prostate cancer may be 
evaluated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  In the present case, the veteran's 
residuals of adenocarcinoma of the prostate is most 
appropriately evaluated in terms of voiding dysfunction, as 
there was no evidence of a renal dysfunction during the 
period on appeal.  Voiding dysfunction is rated under the 
three subcategories of urine leakage, urinary frequency, and 
obstructed voiding. See 38 C.F.R. § 4.115a (2007).

Urine leakage which requires wearing of absorbent materials 
which must be changed less than two times per day is 
evaluated as 20 percent disabling. Urine leakage that 
requires the wearing of absorbent materials which must be 
changed two to four times per day is evaluated as 40 percent 
disabling. Leakage that requires the wearing of absorbent 
materials which must be changed more than four times per day 
is evaluated as 60 percent disabling. 38 C.F.R. § 4.115a.

Alternatively a 10 percent evaluation is for assignment for 
urinary frequency that results in a daytime voiding interval 
of between two and three hours or awakening to void two times 
per night. A daytime voiding interval of between one and two 
hours, or awakening to void three or four times per night 
warrants a 20 percent evaluation. Urinary frequency that 
results in daytime voiding intervals of less than one hour, 
or awakening to void five or more times per night is 
evaluated as 40 percent disabling. 38 C.F.R. § 4.115a.

The criteria concerning obstructed voiding allow for a 
noncompensable evaluation for obstructive symptomatology with 
or without stricture disease requiring dilatation 1-2 times 
per year. A 10 percent evaluation is warranted for marked 
obstructive symptomatology such as hesitancy, slow or weak 
stream, or decreased force of stream with any one or 
combination of the following symptoms: post void residuals 
greater than 150 cc., markedly diminished peak flow rate, 
recurrent urinary tract infections, and stricture disease 
requiring periodic dilation every two to three months. A 30 
percent evaluation is for assignment for urinary retention 
requiring intermittent or continuous catheterization. 
38 C.F.R. § 4.115a.

The veteran underwent a VA examination in March 2005.  During 
this examination the veteran explained he was seen every six 
months and was treated with radiation as needed.  Review of 
symptoms was negative except for frequency of urination and 
nocturia.  He urinated every 1-2 hours and got up at night 
about 2-3 times.  He had some urinary incontinence and stress 
incontinence with coughing and sneezing.  There was 
occasional fecal incontinence but this was intermittent and 
happened at most twice a month.  He indicted he had to stay 
close to a bathroom at all times due to incontinence.  There 
was a past history of impotence.  He denied surgery of the 
urinary tract.  There was no history of renal colic or 
bladder stones.  There was history of diabetic kidney 
disease.  He denied hospitalization for urinary tract disease 
and denied treatment for any other malignancy in the last 
treatment.  He indicted he treated in December 2004 for 
cancer.  He denied catheterization and indicated he did not 
use a pad because he could generally predict the incontinence 
and stay close to the bathroom.  He denied dilatations, 
drainage procedures or diet therapy.  He was not taking any 
specific medication for the prostate.  He denied any 
recurrences or symptoms of recurrences of the cancer of the 
prostate.  There was no history of trauma effecting the 
creative organ, penis or testes.  There was no known 
endocrine disease, neurologic disease, infection, or vascular 
problems.  

Clinical examination reflected the scrotum, penis and 
external genitalia appeared normal.  There were no masses, 
buboes, or breakthrough of the skin.  The scrotal content was 
nontender and retained reflex.  The examiner found no 
evidence of recurrence on clinical examination.  Laboratory 
tests from October 2003 noted the prostate specific antigen 
was 5.81.  The diagnosis was status post procedure and 
prostate radiation for prostate cancer with residual stress 
incontinence and intermittent fecal incontinence.  The 
examiner explained the persistently elevated PSA suggested 
but did not prove the presence spread or recurrence of 
carcinoma of the prostate.  

A June 2005 letter from a private physician explained that 
the veteran was treated in December 2003 with brachytherapy 
for localized prostate cancer accompanied by a course of an 
LHRH agonist.  He noted the veteran did well with the course 
of treatment and his last PSA was 0.08 in September 2004.  He 
indicated the veteran was treated for bladder outlet 
obstruction and was observed to have a 180 milliliter post 
void residual in May 2005.  He continued to void with 
decreased force of stream and had urinary frequency of 
approximately 12 times daily and 4 times a night.  There was 
urgency and occasional urge incontinence.  The physician also 
stated the veteran was treated for organic impotency which 
was probably related to the prostate cancer.  The physician 
noted there was uncertainty regarding the status of the 
prostate cancer and the efficacy of the therapy and noted the 
veteran had a voiding problem with urgency, incontinence and 
erectile dysfunction which affected the quality of his life 
and impacted his overall disability.  

A June 2005 VA outpatient treatment record indicated the 
veteran was doing well after brachytherapy.  He had lower 
urinary tract symptoms but no hematuria and mild dysuria.  
The veteran related his prostate specific antigen findings 
had been okay and indicated the latest were a little over 1.  
The veteran reported erectile dysfunction.  The last PSA 
taken at the VA was 5.81 and was taken in October 2003 prior 
to the bracytherapy.  The assessment was adenocarcinoma of 
the prostate, status post brachytherapy, doing well with 
lower urinary tract symptoms reflecting a good response to 
medication.  A urinalysis and new PSA reading were ordered 
and n addendum to the June 2005 record indicated the PSA was 
0.14 and the urinalysis was negative.  A September 2005 VA 
outpatient treatment follow up record noted the veteran was 
doing well since his brachytherapy.  The last prostate 
specific antigen was 0.12.  The veteran did not report any 
genitourinary complaints.  He was noted to have erectile 
dysfunction after the brachytherapy.  A March 2006 VA 
outpatient treatment record indicated the veteran complained 
of occasional loose stools but otherwise reported he was 
doing well.  He denied any voiding complaints.  The physician 
noted the veteran's PSA had been less than 1 since the 
brachytherapy in 2003 and was most recently 0.25.  

A June 2006 VA examination indicated the veteran continued to 
treat at the VA hospital every six months and with a private 
urologist once a year.  He indicated his prostate specific 
antigen readings were good.  He complained of bladder urgency 
but explained he did not wear pads.  He reported occasional 
leakage, 1-2 times a day and maybe 3-4 times a week it was 
severe enough to require a change in clothes.  He reported 
occasional dysuria about 4-5 times a month.  He had no 
history of hematuria.  He voided approximately 6 times during 
the day and 4-5 times at night.  He explained that he drank a 
lot of water, had hypertension and took a fluid tablet.  He 
also had uncontrolled diabetes.  

Clinical examination reflected no tenderness or nodules of 
the prostate, but the examiner indicated that he was unable 
to completely reach the prostate.  The penis was normal and 
both testes were down.  Urinalysis revealed a trace of 
protein and PSA was 0.30.  The diagnosis was status post 
brachytherapy for adenocarcinoma of the prostate with no 
evidence of disease and erectile dysfunction.  The examiner 
indicated that upon review of the treatment notes the last 
urology clinic visit in March 2006 reported no voiding 
complaint.  He gave a history of frequency and nocutria some 
of which may be related to his diuretic and also poorly 
controlled diabetes.  He also reported some incontinence and 
renal insufficiency was not due to prostate cancer.  

In sum, while the veteran posits that his residuals of 
prostate cancer warrant at least a 60 percent evaluation, the 
evidence does not more nearly approximate a rating higher 
than the currently assigned 20 percent.  Even attributing all 
of the urinary findings to the prostate cancer, the record 
clearly notes the veteran does not have urinary frequency of 
less than one hour during the day or at least five times at 
night required for a 40 percent evaluation.  Similarly, there 
is no evidence the veteran requires absorbent materials to 
warrant a rating under the criteria for voiding dysfunction.  
In fact, the majority of the VA records reveal the veteran 
denied use of absorbent materials.  While the private 
physician noted obstructive symptomatolgoy, there was no 
evidence that the veteran required intermittent or continuous 
catheterization to warrant a higher 30 percent rating.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  Therefore, all of the evidence is in favor of 
a finding that the reduction from 100 percent to 20 percent 
was proper.


ORDER

The rating for the adenocarcinoma of the prostate was 
properly reduced to 20 percent, and restoration of a 100 
percent evaluation for the adenocarcinoma of the prostate is 
denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


